Citation Nr: 0816723	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  07-26 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine

THE ISSUES

1.  The propriety of an effective date of September 12, 2000 
for the grant of service connection for bipolar disorder with 
a 100 percent rating.

2.  The propriety of an effective date of November 9, 2004 
for a permanent and total disability rating for bipolar 
disorder.

3.  Entitlement to an effective date earlier than November 9, 
2004 for the grant of basic eligibility to Dependents' 
Educational Assistance (DEA) under Chapter 35, Title 38 
United States Code.


REPRESENTATION

The veteran represented by:  Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

The veteran and his wife
ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
December 1961 to December 1963.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, which 
implemented an April 2006  Board decision granting service 
connection for bipolar disorder.  The RO assigned a 100 
percent initial rating for bipolar disorder effective 
September 12, 2000.  The RO also granted basic eligibility to 
DEA benefits effective November 9, 2004.  The veteran 
submitted a notice of disagreement with the effective date 
for the grant of basic eligibility to DEA benefits, 
contending that the proper effective date was September 12, 
2000.  

In February 2008, the veteran testified at a hearing before 
the undersigned using video-conferencing technology.  

As an initial matter, the Board notes that the assignment of 
an effective date for basic eligibility to DEA benefits was 
determined based on when the veteran was found to have a 
total disability permanent in nature resulting from his 
service-connected bipolar disability.  38 U.S.C.A. 
§3501(a)(1)(A)(ii) (West 2002).  Throughout the appeal, the 
veteran has made argument with regard to the effective dates 
for the grant of the 100 percent rating for bipolar disorder 
and the permanent and total disability rating, and these 
issues have been considered by the RO in adjudicating the 
effective date for basic eligibility to DEA benefits.  These 
issues have, therefore been developed, and the Board has 
jurisdiction over these issues.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.101 (2007). 


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
bipolar disorder was received on August 28, 2000, entitlement 
to service connection arose prior to that date.

2.  As of August 28 2000, the veteran was rendered 
permanently unable to follow substantially gainful employment 
by his service-connected bipolar disorder, and it was 
reasonably certain that this impairment would continue 
throughout his life.  


CONCLUSIONS OF LAW

1.  The criteria are met for an effective date of August 28, 
2000, for the grant of service connection for bipolar 
disorder with a 100 percent rating.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.157, 
3.400, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9432 
(2007).

2.  The criteria are met for an effective date of August 28, 
2000, for the grant of a total and permanent disability 
rating.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.157, 3.340, 3.400 (2007).

3.  The criteria are met for an effective date of August 28, 
2000, for the grant of basic eligibility to DEA benefits.  38 
U.S.C.A. §§ 3501, 5113 (West 2002); 
38 C.F.R. §§ 3.340, 3.807 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit 
has interpreted these decisions as meaning that VCAA notice 
is not required in the case of an appeal of an effective date 
assigned when an increased rating has been granted.  Sanford 
v. Peake, No. 2006-7371 (Fed. Cir. Jan. 15, 2008); 2008 WL 
275886 (Fed.Cir.) (See Fed. Rule of Appellate Procedure 32.1 
generally governing citation of judicial decisions issued on 
or after Jan. 1, 2007. See also Federal Circuit Rule 32.1 and 
Federal Circuit Local Rule 32.1. (Find CTAF Rule 32.1)).

The Board is granting effective dates of August 28, 2000 for 
the issues on appeal, which is even earlier than requested by 
the veteran.  Though a claimant is generally presumed to be 
seeking the maximum benefit available under law, he may 
choose to limit his appeal to a lesser benefit.  Hamilton v. 
Brown, 4 Vet. App. 528 (1993).  The veteran has limited his 
appeal, and therefore, the claims are substantiated and there 
are no further VCAA duties.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

Governing Statutes and Regulations

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.

Basic eligibility for DEA benefits under Chapter 35 is met 
when a veteran has a permanent and total service-connected 
disability.  38 U.S.C.A. § 3501(a)(1)(A)(ii); 38 C.F.R. § 
3.807.  

Under 38 U.S.C.A. § 5113, effective dates of awards of 
Chapter 35 benefits shall, to the extent feasible, correspond 
to effective dates relating to awards of disability 
compensation.  In determining the effective date for the 
award of DEA, VA may consider the application as having been 
filed on the eligibility date of the individual, it that 
eligibility date is more than one year before the date of the 
initial rating.

These provisions have been interpreted as meaning that if a 
claim for DEA is filed within one year of the decision 
granting benefits that made the claimant eligible for that 
benefit, the DEA application may be considered as having been 
filed on the eligibility date.  Friedsam v. Nicholson, 19 
Vet. App. 555 (2006).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  38 C.F.R. § 3.340(a).  Permanence of 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340(b).  

The term "total disability permanent in nature" for the 
purpose of DEA benefits means any disability rated total for 
the purposes of disability compensation which is based on an 
impairment reasonably certain to continue throughout the life 
of the disabled person.  38 U.S.C.A. § 3501(a)(7).

Legal Analysis

Records from the Social Security Administration (SSA) 
indicate that a June 1992 disability determination found that 
the veteran was disabled from October 1991 for a psychiatric 
disorder.  At the February 2008 hearing, he said that he last 
worked in 1992.  An October 1989 psychiatric evaluation 
indicates that for a period of time it was believed that he 
was an excellent candidate for vocational rehabilitation and 
had a good chance of reentering the work force.  

Treatment records from Tri-County Mental Health Services 
indicate the veteran pursued a graduate program in the 
natural sciences and was hired as a research assistant in the 
mid 1990s.  In 1997, he had a contract job for 8 months with 
the state of New Hampshire.  His bipolar disorder was under 
good control with Lithium during that period.  

In November 1997, a letter from the Bureau of Vocational 
Rehabilitation indicates the veteran's case was closed 
because he was unsuccessful in reaching his employment goal.  
It was noted that he had worked very hard for this goal, but 
it was agreed there was nothing further the Bureau of 
Vocational Rehabilitation could do for him.  

Treatment records from Tri-County Mental Health Services 
described the veteran's condition as seasonal bipolar 
disorder with increased episodes of depression in the winter 
months and mania in the summer months.  In December 1999, the 
doctor added Paxil to the veteran's regimen after complaints 
of increased depression.  In August 2000, the veteran 
reported increased irritability, anger, and depression.  The 
doctor prescribed Zoloft.  

In an October 2000 letter, Dr. Genova opined that the veteran 
was "disabled under Title 20 of the Social Security Act."  
A January 2001 record indicates he had a severe manic episode 
in the fall of 2000.  Subsequent treatment records show 
increased episodes of instability with intermittent periods 
of improvement.  In a February 2003 letter, Dr. Buck said 
that the veteran was unable to deal with the stress of a job.  

Based on the letter from the Bureau of Vocational 
Rehabilitation, the Board finds that it became reasonably 
certain in November 1997 that the veteran's bipolar disorder 
made it impossible for him to follow substantially gainful 
employment and that this level disability was likely continue 
throughout his life.  The evidence indicates the veteran 
underwent substantial counseling and vocational 
rehabilitation and was highly motivated in meeting his 
employment goals, but was unable because of his bipolar 
disorder.  

In the RO's May 2006 rating decision, service connection was 
granted for bipolar disorder and a 100 percent rating was 
assigned from September 12, 2000.  The RO assigned the 
effective date based on when his original claim for service 
connection was received by VA.  A review of the record 
indicates, however, that his application (VA Form 21-526) was 
electronically date-stamped on August 28, 2000 by the RO in 
Des Moines, Iowa.  In a letter dated September 12, 2000, the 
veteran requested that an enclosed postcard be returned to 
him when all his application records had been received.  

The effective date for the grant of service connection for 
bipolar disorder with the 100 percent rating will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  The evidence indicates his original 
claim for service connection was received on August 28, 2000.  
He was entitled to service connection prior to that date 
inasmuch as he was shown to have that disability prior to the 
date of the claim and the disability was subsequently 
determined to have arisen in service.  

A total or 100 percent rating is warranted for bipolar 
disorder when the evidence shows that the disability causes 
total occupation and social impairment.  38 C.F.R. § 4.130, 
DC 9432.  The evidence indicates he was entitled to a 100 
percent rating when he filed his original claim for service 
connection on August 28, 2000.  Therefore, the earliest 
possible effective date for the 100 percent rating for 
bipolar disorder is August 28, 2000.  

The RO granted basic eligibility to DEA benefits effective 
from November 9, 2004.  This was the date that a VA examiner 
changed his 2002 opinion and stated that it was more likely 
than not that the veteran's bipolar disorder had its origin 
during military service.  There was no discussion regarding 
the level of disability or its permanency.  

The record shows that it was reasonably certain when the 
veteran filed his original claim for benefits, that he would 
be unable to follow substantially gainful employment 
throughout his life.  His application for DEA was received in 
August 2006, within one year of the rating decision granting 
the permanent 100 percent rating.  Therefore, effective dates 
of August 28, 2000 are warranted for a total and permanent 
disability rating and basic eligibility to DEA benefits.  
See 38 U.S.C.A. § 5107(b); see Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

An effective date of August 28, 2000 for the 100 percent 
rating for bipolar disorder is granted.

An effective date of August 28, 2000 for the grant of a total 
and permanent disability rating is granted.

An effective date of August 28, 2000 for basic eligibility to 
DEA benefits is granted. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


